EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this ___ day of August,  2020 (the “Effective Date”), by and between Globus
Medical, Inc., a Delaware corporation with its principal office in Montgomery
County, Pennsylvania (the “Company”), and Kelly Huller, a resident of
Pennsylvania (“Executive”), hereinafter collectively referred to as “the
Parties”.

WITNESSETH:

WHEREAS, Executive serves the Company as its Senior Vice President and General
Counsel; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms and conditions of the employment relationship between the
Company and Executive;

NOW, THEREFORE, in consideration of the mutual promises in this Agreement, and
other good and valuable consideration, including but not limited to the
employment of Executive by the Company and the compensation received by
Executive from the Company from time to time, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. EMPLOYMENT. The Company hereby employs Executive as the Company’s Senior Vice
President and General Counsel, and Executive hereby accepts such employment,
upon the terms and conditions hereinafter set forth.

2. TERM. The term (“Term”) of this Agreement shall begin on the Effective Date
and shall continue until terminated in accordance with the provisions of
Section 6 hereof.

3. EMPLOYMENT AT WILL. The Parties acknowledge and agree that Executive’s
employment with the Company is, and shall remain at all times, “employment
at-will”. Either party shall have the right to terminate the employment
relationship at any time, for any reason, with or without cause or prior notice.

4. DUTIES; EXCLUSIVE SERVICES; CONFLICTS OF INTEREST. Executive shall faithfully
discharge his responsibilities and perform all duties as generally performed by
the Senior Vice President and General Counsel of a comparable entity, including
any duties set forth in the Bylaws of the Company related to the position and
those duties prescribed from time to time by the Chief Executive Officer or his
designee. Executive agrees to devote his best efforts, time, skill and attention
to the performance of his duties and responsibilities on behalf of the Company
and in furtherance of its best interests. Executive shall not become involved in
any personal investment or business that would likely adversely affect the
business of the Company or its affiliates. Executive also agrees that he shall
not, without the written consent of the Chief Executive Officer or his designee,
take personal advantage of any business opportunities that arise during his
employment with the Company and which may benefit the Company. All material
facts supporting such opportunities shall be promptly reported to the Chief
Executive Officer for consideration by the Company. Executive agrees to comply
with all policies, standards and regulations of the Company now existing or
hereafter promulgated. Subject to the terms and conditions of this Agreement
(including, without limitation, Executive’s right to resign for Good Reason
pursuant to Section 6(e)), Executive may be reassigned or transferred to another
management position, as designated by and in the discretion of the Chief
Executive Officer or his designee which may or may not provide the same level of
responsibility as the initial assignment, and Executive shall perform these
duties. Upon execution of this Agreement, Executive agrees to immediately resign
from the board of directors of any entity that engages in any business that
competes with or represents a conflict with the business of the Company as
determined in the discretion of the Board of Directors of the Company.

5. COMPENSATION. During the Term of this Agreement, Executive’s compensation
shall be determined and paid as follows.

(a)BASE SALARY. Executive shall receive as compensation an initial base salary
at the rate of $315,000 annually, which annual rate may be increased during
Executive’s employment from time to time in the sole discretion of the Company
(the “Base Salary”). The Base Salary shall be paid on the Company’s regularly
scheduled paydays, less federal, state and local payroll taxes and other
withholdings legally required or properly requested by Executive, in accordance
with the Company’s regular payroll practices and procedures.

(b)INCENTIVE BONUS. Subject to the Company’s financial ability and in its sole
discretion, it will establish an incentive bonus plan (“Bonus Plan”) that
Executive shall be eligible to participate in. Under the terms of the Bonus
Plan,



1

 

--------------------------------------------------------------------------------

 

each year Executive will be able to earn a target bonus as established by the
Compensation Committee by meeting certain Company and individual performance
targets, which amount may be increased from time to time in the sole discretion
of the Company.  The target bonus for 2020 is $175,000.

(c)STOCK OPTIONS.  Executive shall be eligible to receive an initial stock
option grant to purchase 40,000 shares of Globus Medical common stock vesting
over a period of four years.  Vesting will begin after one year of service.  The
exercise price per share of any stock option will be the fair market value per
share of Globus Medical common stock on the date the option is granted.  All
stock options will be proportionally adjusted to account for any stock splits,
combinations and other adjustments to its capital stock.  The stock option is
conditioned upon approval by the Company’s Board of Directors and execution of
the Company’s Stock Option Agreement and related documents.

(d)BENEFITS. Executive shall be eligible to participate in such other benefits
as are provided from time to time to other executive-level employees of the
Company. Such benefits will be provided and administered in accordance with the
terms of any such benefit plans. All Company benefits are subject to termination
or amendment by the Company without advance notice to or consent from Executive.

(e)VACATION. Executive shall be entitled to four (4) weeks of paid vacation per
calendar year, to be accrued and used in accordance with the vacation policy of
the Company.

(f)BUSINESS EXPENSES. The Company will pay all reasonable expenses incurred by
Executive directly related to conduct of the business of the Company, including
a monthly car allowance in the amount of $700.00, provided that Executive
complies with the policies for reimbursement or advance of business expenses
established by the Company. Executive will also receive the usual and customary
benefits allotted to Company executives including, but not limited to, mobile
PDA and laptop computer. 

6. TERMINATION. Executive’s employment hereunder may be terminated as follows.

(a) VOLUNTARY RESIGNATION BY EXECUTIVE. Executive may terminate his employment
by delivery of written notice to the Company.

(b) TERMINATION BY THE COMPANY WITHOUT CAUSE. The Company may terminate
Executive’s employment by delivery of written notice to Executive.

(c) TERMINATION BY THE COMPANY FOR CAUSE. While Executive is employed by the
Company, the Company may terminate Executive’s employment “for cause,” as
hereinafter defined, immediately upon written notice to Executive. “Cause” shall
be decided by a majority vote of the Board of Directors of the Company other
than Executive and shall mean:

(i) Any material breach of the terms of this Agreement by Executive which
breach, if curable, is not cured within fifteen (15) days after written notice
of such breach has been given to Executive; or

(ii) The failure of Executive to comply with the policies and/or directives of
the Company and/or Board of Directors, which failure, if curable, is not cured
within fifteen (15) days after written notice of such failure has been given to
Executive; or

(iii)  Any act of gross negligence or willful misconduct with respect to the
Company, including, without limitation fraud, embezzlement, theft or proven
dishonesty in the course of his employment; or

(iv) Any failure by Executive to fully disclose any material conflict of
interest he may have with the Company in a transaction involving the Company
which conflict is materially detrimental to the interest of the Company; or

(v) Any adverse act or omission that would be required to be disclosed pursuant
to securities laws or that would limit the ability of the Company or any entity
affiliated with the Company to sell securities under any federal or state law or
that would disqualify the Company or any affiliated entity from any exemption
otherwise available to it, all of which are deemed for purposes of this
Agreement to be materially detrimental to the interests and well-being of the
Company.





2

 

--------------------------------------------------------------------------------

 

(d) OTHER TERMINATION BY THE COMPANY. While the Company employs Executive, the
Company may immediately terminate this Agreement upon the occurrence of any of
the following events:

(i) This Agreement and Executive’s employment hereunder shall immediately
terminate without notice in the event of death of the Executive. Such
termination shall not prejudice any benefits payable to Executive or Executive’s
beneficiaries that are fully vested or accrued as of the date of death; however,
Executive’s estate will not be entitled to any other compensation under this
Agreement.

(ii) This Agreement and Executive’s employment hereunder shall immediately
terminate upon written notice to Executive if Executive is unable, due to a
disability, to perform the essential functions of his job, with or without a
reasonable accommodation, for a period of sixty (60) continuous days. Such
termination shall not prejudice any benefits payable to Executive or Executive’s
beneficiaries that are fully vested or accrued as of the termination date;
however, the Company shall have no further obligation or liability to Executive
under this Agreement.

(iii) This Agreement shall terminate in the event of the liquidation,
dissolution or discontinuance of business by the Company or the filing of any
petition by or against the Company under any federal or state bankruptcy or
insolvency laws, which petition shall not be dismissed within sixty (60) days
after filing.

(e) TERMINATION BY EXECUTIVE FOR GOOD REASON. During the Term of this Agreement,
Executive may terminate his employment under this Agreement at any time for
“Good Reason.” For purposes of this Agreement, “Good Reason” means:

(i) Any materially adverse change or material diminution in the office, title,
duties, powers, authority or responsibilities of Executive; or

(ii) Failure of the Company to pay Executive any Base Salary or bonus that has
become due and payable; or

(iii) A material reduction in Base Salary; or

(iv) A relocation of Executive’s principal worksite of more than 25 miles unless
such relocation reduces Executive’s commute to such worksite; or

(v) Any material breach of the terms of this Agreement by the Company.

However, none of the foregoing events or conditions will constitute Good Reason
unless Executive provides the Company with written objection to the event or
condition within 90 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within thirty (30) days of
receiving that written objection, and Executive resigns his employment within
thirty (30) days following the expiration of that cure period.

(f) TERMINATION FOLLOWING CHANGE IN CONTROL. If (i) all or substantially all of
the assets of the Company are sold, liquidated or distributed or (ii) the
Company is party to a merger or consolidation, or (iii) a person or entity or
related persons or entities acquire a majority of the total voting power of the
Company’s then-outstanding equity securities  (each, a “Change in Control”), the
Company may terminate the Executive’s employment without cause or the Executive
may resign his employment with the Company under circumstances establishing Good
Reason.    

(g) RESIGNATION AS OFFICER AND DIRECTOR. It is understood that if Executive has
been, or at any time hereafter is, appointed to the Board of Directors of the
Company, upon termination of this Agreement and Executive’s employment hereunder
for any reason, unless otherwise agree between the Company and Executive,
Executive shall also be deemed to have resigned as a member, if applicable at
such time, of the Company’s Board of Directors, as well as any and all positions
Executive may hold as an officer of the Company.

7. PAYMENTS ON TERMINATION. Upon termination of this Agreement and Executive’s
employment hereunder for any reason, all salary and benefits accrued and
unreimbursed expenses due as of the date of termination shall be paid to
Executive on the Company’s next regular payday.

(a) Termination Without Severance Benefits. If this Agreement and Executive’s
employment hereunder is terminated (i) by Executive for any reason other than
Good Reason, including but not limited to termination pursuant to



3

 

--------------------------------------------------------------------------------

 

Subsection 6(d) above, or (ii) pursuant to Subsection 6(a) (voluntary
resignation), or Subsection 6(c) (by the Company for “Cause”), no other payment
or severance benefit will be payable to Executive by the Company.

(b) Termination with Severance Benefits. If Executive’s employment is terminated
pursuant to Subsection 6(b) (by the Company without “Cause”), 6(e) (for “Good
Reason”) or 6(f) (“Change in Control”), then Executive shall be entitled to
receive: (i) a severance equal to the Base Salary paid in equal installments
each month over a period of twelve (12) months; and (ii) reimbursement for
monthly premiums paid by Executive for his (and, if applicable, his spouse’s and
dependents’) continued coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) under the group health, dental and/or
vision plans sponsored by the Company (or any of its affiliates) for a period of
twelve (12) months.

Notwithstanding the foregoing, no amount shall be payable to Executive under
this Section 7 unless at the time of resignation or termination, Executive has
been employed by Company for more than three (3) months.

Further, notwithstanding the foregoing, the severance benefits described in the
preceding paragraph are conditioned on Executive’s execution and delivery to the
Company and the expiration of all applicable statutory revocation periods, by
the 60th day following the effective date of his cessation of employment, of a
general release of claims against the Company substantially in the form attached
hereto as Exhibit A (the “Release”). Subject to the following paragraph, the
severance benefits described in the preceding paragraph will be begin to be paid
or provided as soon as administratively practicable after the Release becomes
irrevocable, provided that if the 60-day period described above begins in one
taxable year and ends in a second taxable year such payments or benefits shall
not commence until the second taxable year.

Notwithstanding anything to the contrary in this Agreement, no portion of the
benefits or payments to be made under Section 7(b) hereof will be payable until
Executive has a “separation from service” from the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). In
addition, to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to payments due
to Executive upon or following his “separation from service”, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following Executive’s “separation from service”
(taking into account the preceding sentence of this paragraph) will be deferred
without interest and paid to Executive in a lump sum immediately following that
six month period. This paragraph should not be construed to prevent the
application of Treas. Reg. § 1.409A-1(b)(9)(iii) (or any successor provision) to
amounts payable hereunder. For purposes of the application of Section 409A of
the Code, each payment in a series of payments will be deemed a separate
payment.

8. WITHHOLDING FROM AND OFFSET OF SEVERANCE BENEFITS. The obligation of the
Company to make any payment pursuant to Section 7 of this Agreement shall be
subject to the following:

(a) Taxes. The Company shall withhold all applicable federal, state and local
taxes as required by relevant law and regulation then in effect including,
without limitation FICA and other taxes.

(b) Debts and Liabilities of Executive. The Company may withhold from or offset
against its payment(s) to Executive any liabilities or debts of Executive to the
Company.

9. Section 409A.

(a) Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided to Executive does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, and its implementing regulations and guidance, (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (ii) the reimbursements for expenses for which Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit.

(b) Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. Notwithstanding
anything in this Agreement to the contrary, distributions may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code or an applicable exemption.





4

 

--------------------------------------------------------------------------------

 

(c) If the application of Section 409A impacts Company’s tax liability, then
Executive agrees to reimburse Company in the amount of the liability incurred.

10. RESERVED.

11. EXECUTIVE REPRESENTATIONS. Executive warrants and represents as follows:

(a) Executive represents that his performance of all of the terms of this
Agreement does not and will not breach any arrangement to keep in confidence
information acquired by Executive in confidence or in trust prior to Executive’s
employment by the Company. Executive represents that he has not entered into,
and agrees not to enter into, any agreement either oral or written in conflict
herewith.

(b) Executive understands as part of the consideration for this Agreement and
for Executive’s employment or continued employment by the Company, that
Executive has not brought and will not bring with Executive to the Company, or
use in the performance of Executive’s duties and responsibilities for the
Company or otherwise on its behalf, any materials or documents of a former
employer or other owner that are generally not available to the public, unless
Executive has obtained written authorization from the former employer or other
owner for their possession and use and has provided the Company with a copy
thereof.

(c) Executive understands that during his employment for the Company he is not
to breach any obligation of confidentiality that Executive has to a former
employer or any other person or entity and agrees to comply with such
understanding.

12. RECORDS. All notes, data, tapes, reference materials, sketches, drawings,
memoranda, models and records in any way relating to any of the proprietary
information or to the Company’s business shall belong exclusively to the
Company, and Executive agrees to turn over to the Company all such materials and
all copies and reproduction capabilities concerning such materials or
compilations of information therefrom in his possession or then under his
control at the request of the Company or, in the absence of such request, upon
the termination of Executive’s employment with the Company.

13. WAIVER. No waiver of any provision of this Agreement shall be valid unless
the same is in writing and signed by the party against whom such waiver is
sought to be enforced. Failure or delay of the Company at any time to insist
upon strict compliance with any of the terms, covenants or conditions hereof, or
to exercise any of its powers, rights or remedies with respect to any term or
provision of this Agreement or any other aspect of Executive’s conduct or
employment, shall not be deemed a waiver of such terms, covenants, conditions,
powers, rights or remedies, nor shall any waiver or relinquishment of any right
or power granted hereunder at any particular time be deemed a waiver or
relinquishment of such rights or power at any other time or times.

14. RESERVED.  

15. SEVERABILITY. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision (or part thereof) of
this Agreement shall in no way affect the validity or enforceability of any
other provision (or remaining part thereof) or the enforceability thereof under
different circumstances.

16. GOVERNING LAW; VENUE. This Agreement shall be governed by and construed
according to the laws of the Commonwealth of Pennsylvania, without reference to
the choice of law or conflict of law provisions of such laws, provided that
federal law shall govern copyright, patent and trademark issues. The Parties
further agree that the Court of Common Pleas of Montgomery County, Pennsylvania
or the United States District Court for the Eastern District of Pennsylvania in
Philadelphia, Pennsylvania shall adjudicate any disputes related to this
Agreement. The parties hereto consent to the personal jurisdiction of such
courts.

17. NOTICES. Any notice required to be given hereunder shall be sufficient if in
writing and sent by certified or registered United States mail, return receipt
requested, first-class postage prepaid, in the case of Executive, to the last
known address as shown on the Company’s records, and in the case of the Company,
to its principal office in the Commonwealth of Pennsylvania.

18. BENEFIT. This Agreement shall be binding upon and shall inure to the benefit
of each of the parties hereto, and to their respective heirs, representatives,
successors and permitted assigns. Executive may not assign any of his rights or
delegate any of his duties under this Agreement.

19. ENTIRE AGREEMENT. This Agreement and the No Competition and Non-Disclosure
Agreement between the Company and Executive dated February 27, 2006 (the “NCND
Agreement”) contain the entire agreement and understandings by and between the
Company and Executive with respect to the covenants herein and therein
described, and no representations, promises,



5

 

--------------------------------------------------------------------------------

 

agreements or understandings, written or oral, not herein or therein contained
shall be of any force or effect. The NCND Agreement shall remain in full force
and effect following the execution of this Agreement.  No change or modification
hereof shall be valid or binding unless the same is in writing and signed by the
Parties hereto. Executive represents and agrees that he fully understands his
right to discuss all aspects of this Agreement with counsel of his choice, that
to the extent he desired, he availed himself of this right, that he has
carefully read and fully understands the meaning, intent and consequences of all
provisions of this entire Agreement, that he is competent to execute this
Agreement, that his decision to execute this Agreement has not been obtained by
any duress, and that he freely and voluntarily enters into this Agreement.

20. CAPTIONS. The captions in this Agreement are for convenience only and in no
way define, bind or describe the scope or intent of this Agreement.

21. SURVIVAL. The provisions set forth in Sections 7 through 20 hereof shall
survive the termination of this Agreement and any period of applicability stated
therein shall be extended to the extent of any period of time during which the
Executive is in violation thereof.

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the day and year first above written.

﻿

GLOBUS MEDICAL, INC.

﻿

﻿

By:/s/ David C. Paul

Name: David C.  Paul

Title:  Executive Chairman

﻿

﻿

EXECUTIVE

﻿

﻿

/s/ Kelly Huller

Kelly Huller

 

 

6

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Release

﻿





--------------------------------------------------------------------------------

 



 

2

 

--------------------------------------------------------------------------------

 

SEPARATION AGREEMENT AND GENERAL RELEASE

﻿

In consideration of a payment of:  (1)  $_____________ representing a severance
payment of one (1) month salary which I will receive from Globus Medical, Inc.
(“Globus”) by check (less appropriate payroll taxes which will be withheld); and
(2) $____________ representing the cost of extending my medical and health
benefits for one (1) month, both payments to be sent within ten (10) calendar
days after Globus receives a signed copy of this Agreement and the return of all
inventory, equipment and materials pursuant to section 1 below, I,
_______,  intending to be legally bound by this Separation Agreement and General
Release (“Agreement”), hereby agree to release Globus from all claims, demands,
actions or liabilities I may have against Globus of whatever kind, known or
unknown, including but not limited to those which arise out of or are related to
my employment with Globus or the separation or termination of that
employment.  I agree that this also releases from liability Globus’
subsidiaries, successors, operating units, assigns, affiliates, related
corporations and entities, and all of their present and future partners,
principals, shareholders, employees, officers, directors, agents, attorneys,
divisions, and any person or entity which can be held jointly and severally
liable with any of them (hereinafter, "those associated with Globus").

I agree that I have voluntarily executed this release on my own behalf, and also
on behalf of any heirs, agents and representatives that I may have now or in the
future.  I knowingly and voluntarily waive any and all claims under any and all
laws which provide legal restrictions on Globus or the rights of those
associated with Globus to terminate my employment or to affect the terms and
conditions of my employment, including but not limited to claims under any
federal, state, or other governmental statute, regulation or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964 and
the Civil Rights Act of 1991; (2) the Americans With Disabilities Act; (3) the
Pennsylvania Human Relations Act; (4) the Age Discrimination in Employment Act
(“ADEA”); (5) the Older Workers Benefit Protection Act; (6) The Family and
Medical Leave Act (“FMLA”); (7) Sections 1981 through 1988 of Title 42 of the
United States Code; (8) the Employee Retirement Income Security Act of 1974
(“ERISA”); (9) the federal Food Drug and Cosmetic Act; (10) the Occupational
Safety and Health Act; (11) all other federal, state or local laws of a similar
nature to any of the foregoing enumerated laws and any amendments to the
foregoing statutes. 

I also waive any other common law or statutory claims against Globus and those
associated with Globus, including but not limited to any claim for personal
injury, wrongful discharge, public policy, negligence, infliction of emotional
distress, whistleblower, retaliation, negligent hiring or retention, or any form
of tort, whether negligent,



--------------------------------------------------------------------------------

 

reckless or intentional, or any claims based on theories of contract, including
any claims for legal fees or costs, or any other form of action. 

I understand that I am waiving any claims pertaining to my separation from
employment as provided for by this Agreement.  

I also understand that nothing in this Agreement is intended to waive claims (i)
for unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date I sign this
Agreement, (iii) that may arise after I sign this Agreement, (iv) for
reimbursement of expenses under the Company’s expense reimbursement policies, or
(v) which cannot be released by private agreement.  In addition, nothing in this
Agreement including but not limited to the acknowledgments, release of claims,
proprietary information, confidentiality, cooperation, and non-disparagement
provisions, (w) waives my right to testify in an administrative, legislative, or
judicial proceeding concerning alleged criminal conduct or alleged sexual
harassment on the part of the Company, or on the part of the agents or employees
of the Company, when I have been required or requested to attend such a
proceeding pursuant to a court order, subpoena, or written request from an
administrative agency or the legislature, (x) prevents me from communicating
with, filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, the Securities and Exchange
Commission, or any other any federal, state or local agency charged with the
enforcement of any laws, including providing documents or any other information,
or (y) limits me from exercising rights under Section 7 of the NLRA to engage in
protected, concerted activity with other employees, although by signing this
Agreement I am waiving rights to individual relief (including back pay, front
pay, reinstatement or other legal or equitable relief) in any charge, complaint,
or lawsuit or other proceeding brought by you or on your behalf by any third
party, except for any right I may have to receive a payment or award from a
government agency (and not the Company) for information provided to the
government agency or otherwise where prohibited. 

This Agreement shall operate as a general release of any and all claims to the
fullest extent of applicable law.  I acknowledge and understand that the
aforementioned releases are general releases of all known and unknown claims.

I further acknowledge and agree that:



2

 

--------------------------------------------------------------------------------

 

1. The payment above is contingent on my return of all Globus inventory, sets,
implants, instrumentation, customs, literature, phone, computer or electronic
equipment, and confidential information (“Property”) in my possession to Globus
by ________, or through other arrangements made with the consent and approval of
Globus.  I understand that my point of contact for return of all Property is
__________ and will coordinate with him on this process.

2. The payment as described above constitutes consideration for this release, in
that it is a payment or other accommodation to which I would not have been
entitled under any Globus policy, procedure or plan had I not signed this
release. 

3. As of the date set forth below, payment has been made in full for all hours
worked and that I am not owed or entitled to any additional compensation in the
form of salary, wages, overtime, vacation pay, fringe benefits or otherwise,
related to any employment with Globus or those associated with Globus. 

4. I have been given the opportunity to take a period of at least twenty-one
(21) days to consider this release (“Consideration Period”), I have not been
pressured or coerced to waive this Consideration Period, and I have been given
the opportunity to discuss it with counsel of my choice.

5. I have carefully read this release, have had a reasonable time to review it,
and have signed it voluntarily, without coercion and with knowledge of the
nature and consequences thereof.

6. This release does not waive any claims I may have which arise after the date
I sign this release.

7. I have not relied on any representations or promises of any kind made to me
in connection with my voluntary decision to sign this release except for those
set forth in this release.

8. I will keep the terms of this release, including the payment and
accommodations made hereunder, in strict confidence, and will not make public or
disclose the terms or payment to any person except for my spouse, my attorneys
or accountants or governmental authorities as may be required by law. 

9. I shall not make or publish any statement (orally or in writing) or
instigate, assist or participate in the making or publication of any statement
which shall tend to disparage or demean Globus, or any of its present or former
employees, officers and directors.

10. If Globus receives any requests for references concerning my employment,
Globus will only disclose my position and dates of employment. 



3

 

--------------------------------------------------------------------------------

 

11. I agree not to seek employment or be employed with Globus or those
associated with Globus, and forever waive and relinquish all rights to assert
any claim for recall, reemployment, or tenure with Globus or those associated
with Globus.  I agree that Globus and those associated with Globus need not
accept or consider any application for employment from me, may deny employment
to me based upon this provision, and I hereby release Globus and those
associated with Globus from any liability for failure to hire or rehire me in
the future.  If I should apply for employment or reemployment with Globus or
those associated with Globus in the future, this Agreement shall constitute my
irrevocable request that such application be withdrawn and not considered and,
if already hired, shall constitute my irrevocable resignation.

12. I agree I will never institute or be a party to a claim of any kind against
Globus or those associated with Globus regarding the subject matter of this
release.  If I violate this release by instituting a claim against Globus or
those associated with Globus, I agree I will pay all costs Globus or those
associated with Globus incur in defending against the claim, including
reasonable attorneys' fees.

13. I agree to timely pay any taxes due on sums paid pursuant to this Agreement
and hereby indemnify and holds harmless Globus for any taxes and penalties
assessed on account of sums paid pursuant to this Agreement.

14. I understand that the sums paid pursuant to this Agreement will not be
included in compensation for purposes of calculating the benefits to which I am
entitled under any 401(k), pension or other retirement plan.

15. I agree to execute any documents and to take any other actions necessary to
implement the terms of this Agreement.

16. I understand that this Agreement sets forth the terms of the entire
agreement between me and Globus concerning my employment and separation from
employment and extinguish the terms of any other agreement between the parties;
provided, however, that the provisions of the No Competition and Non-Disclosure
Agreement that I signed as an employee of Globus shall remain in full force and
effect.  I am not entitled to any benefit or consideration not set forth in this
Agreement nor shall I be entitled to any duplication of the consideration or
benefits described in this Agreement.

17. I understand that no oral statement of any person whatsoever shall in any
manner or degree modify or otherwise affect the terms and provisions of this
Agreement.  To the extent the terms of this



4

 

--------------------------------------------------------------------------------

 

Agreement and any other agreement conflict, the terms of this Agreement shall
govern and supersede such inconsistent terms.

18. I understand and agree that if, after 30 days from receipt of this
Agreement, I do not sign and return it to Globus, that the terms and conditions
of this offer shall expire at Globus’ discretion and without any further notice
to me. Globus reserves the right to rescind this Agreement at any time on
written notice during this 30 day period.

I understand this Agreement is not effective or enforceable for seven (7) days
after I sign it, and I may revoke it during that time (“Revocation Period”).  I
have not been pressured or coerced to waive this Revocation Period.  To revoke,
I agree to return the full amount of any check I received from Globus under this
Release, together with a written notice of revocation addressed to Kelly G.
Huller, Esquire, Senior Vice President and General Counsel, Globus Medical,
Inc., 2560 General Armistead Avenue, Audubon, PA 19403.  I understand and agree
that this must be done before the conclusion of the seventh day after I sign the
release; that if Ms. Huller does not receive a written revocation and the sum
stated above by the end of the seven day period, this release will become fully
enforceable at that time; and that revocation of this release does not alter or
affect the termination of my employment with Globus.

In case any part of this release shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.  This release
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

I understand and agree to this Agreement, have had the opportunity to review it
with counsel, and have signed it freely and voluntarily.

____________________________________________________

Date

﻿

﻿

                                   ____________________________

Witness (print name)Witness (signature)

﻿

﻿

Reviewed and agreed to on behalf of Globus Medical, Inc.:

﻿

By:                                                          

Name:  ___________________________

Title:  ____________________________

﻿



5

 

--------------------------------------------------------------------------------